     Case 5:12-cv-05726-JLS Document 140 Filed 06/20/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANN FONZONE,

                      Plaintiff,

       v.                                                        CIVIL ACTION
                                                                  NO. 12-5726
JOE OTERI, et al,

                      Defendants.


                                      ORDER


        AND NOW, this 20th day of June, 2019, it is hereby ORDERED that this

matter is referred to United States Magistrate Judge Timothy R. Rice for the purposes of

scheduling and conducting a settlement conference as soon as possible.



                                                   BY THE COURT:


                                                   /s/ Jeffrey L. Schmehl
                                                   Jeffrey L. Schmehl, J.
